

	

		II

		109th CONGRESS

		1st Session

		S. 1205

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 8, 2005

			Mr. Inhofe introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To require a study of the effects on

		  disadvantaged individuals of actions by utilities intended to reduce carbon

		  dioxide emissions, and for other purposes. 

	

	

		1.Short titleThis Act may be cited as the

			 Ratepayers Protection Act of

			 2005.

		2.Study

			(a)DefinitionsIn this section:

				(1)Disadvantaged

			 individualThe term

			 disadvantaged individual means—

					(A)an individual with a disability, as defined

			 in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C.

			 12102);

					(B)a member of a family whose income does not

			 exceed the poverty line, as defined in section 673 of the Community Services

			 Block Grant Act (42 U.S.C. 9902);

					(C)an individual who belongs to a minority

			 group;

					(D)a senior citizen; and

					(E)other disadvantaged individuals.

					(2)UtilityThe term utility means any

			 organization that—

					(A)provides retail customers with electricity

			 services; and

					(B)is regulated, either by price or terms of

			 service, by 1 or more State utility or public service commissions.

					(b)StudyNot later than 30 days after the date of

			 enactment of this Act, the Congressional Budget Office, in consultation with

			 other appropriate organizations, shall initiate a study to determine the effect

			 on disadvantaged individuals of actions taken or considered, or likely to be

			 taken or considered, by utilities to reduce the carbon dioxide emissions of the

			 utilities.

			(c)Report

				(1)In

			 generalNot later than 1 year

			 after the date of enactment of this Act, the Congressional Budget Office shall

			 submit to Congress a report that specifically describes the results of the

			 study, including the economic costs to disadvantaged individuals of actions by

			 utilities intended to reduce carbon dioxide emissions.

				(2)Review

			 periodCongress shall have

			 180 days after the date of receipt by Congress of the report described in

			 paragraph (1) to review the report.

				(3)Effective

			 dateIf the Congressional

			 Budget Office determines that there would be an additional economic burden on

			 any of the classes of disadvantaged individuals if the costs of actions by

			 utilities intended to reduce carbon dioxide emissions were recovered from

			 ratepayers, the amendment made by section 3 shall take effect on the day after

			 the end of the review period described in paragraph (2).

				3.Utility actions to

			 reduce carbon dioxide emissionsThe National Climate Program Act (15 U.S.C.

			 2901 et seq.) is amended by adding at the end the following:

			

				9.Utility actions to

				reduce carbon dioxide emissions

					(a)Definition of

				utilityIn this section, the

				term utility means any organization that—

						(1)provides retail customers with electricity

				services; and

						(2)is regulated, either by price or terms of

				service, by 1 or more State utility or public service commissions.

						(b)Ratepayer

				protections

						(1)In

				generalNo utility may

				recover from ratepayers any costs, expenses, fees, or other outlays incurred

				for the stated purpose by the utility to reduce carbon dioxide

				emissions.

						(2)Prohibition on

				certain commission actionsNo

				State utility commission, public service commission, or similar entity may

				compel ratepayers to pay the costs, expenses, fees, or other outlays incurred

				for the stated purpose by a utility to reduce carbon dioxide emissions.

						(c)Shareholder

				obligations unaffectedNothing in this section prevents the

				shareholders of, or other parties associated with (other than ratepayers), a

				utility from paying for any action by the utility to reduce carbon dioxide

				emissions.

					.

		

